Citation Nr: 1223982	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  11-00 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder not otherwise specified (NOS), with mixed anxiety and depression.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Counsel


INTRODUCTION

The Veteran had active duty service from July 1959 to June 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which awarded service connection for anxiety disorder NOS, with anxiety and/or depression as associated with a service-connected tinnitus/hearing loss, and assigned an initial 10 percent rating.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that proceeding has been associated with the claims file. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a total disability rating for compensation based on individual unemployability (TDIU) claim is part of an increased rating claim when such a claim is raised by a Veteran or otherwise reasonably raised by the record.  However, documentation in the claims file shows that the RO is already in the process of developing and adjudicating a claim for TDIU filed by the Veteran in March 2011.  This matter is referred to the RO to ensure completion of adjudication of the TDIU claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

The Veteran's anxiety disorder NOS has been manifested primarily by anxiety, depressed mood, sleep disturbances and impairment, infrequent panic attacks, and mildly impaired recent memory; these symptoms are reflective of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He does not show frequent panic attacks, significant memory impairment, impaired abstract thinking, or other symptoms of the next higher evaluation.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for disability rating of 30 percent, but no higher, for the service-connected anxiety disorder NOS have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.130, Diagnostic Code (DC) 9413 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's anxiety disorder claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Veteran also provided testimony before the undersigned Veterans Law Judge at a May 2012 Travel Board hearing.  The Board has carefully reviewed such statements and testimony and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Increased Ratings 

Service-connected disabilities are rated in accordance with VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  When after considering carefully all procurable and assembled data a reasonable doubt arises regarding the degree of disability, the Board shall resolve such doubt in favor of the claimant. 38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
The Veteran contends that his service connected anxiety disorder disability is more severe than what is represented by the currently assigned 10 percent evaluation.  He specifically endorses sleep impairment, anxiety, and impaired social functioning.  

Entitlement to service connection for anxiety disorder NOS, with anxiety and depression (as secondary to service-connected tinnitus) was granted in the June 2010 rating decision and assigned a 10 percent rating, effective from December 1, 2009 (date of receipt of the service connection claim).  The Veteran disagreed with the evaluation assigned therein and the current appeal ensued.  

The Veteran is currently assigned a 10 percent rating for anxiety disorder NOS under Diagnostic Code (DC) 6260-9413 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  This hyphenated code is intended to show that the anxiety disorder (DC 9413) is a residual condition of, or is secondary to the service-connected tinnitus disability (DC 6260). See 38 C.F.R. § 4.27.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9413, a 10 percent rating is provided where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupation tasks only during periods of significant stress. 38 C.F.R. § 4.130, Diagnostic Code 9413.

A 30 percent rating is provided where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9413. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9413. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9413. 

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Under DSM-IV, a GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work). 

A GAF score of 41 to 50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job). 

A GAF score 51 to 60 generally reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). 

A score of 61 to 70 generally reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

A GAF Score of 71 to 80 indicates that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); with no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work). See DSM-IV.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

VA outpatient treatment records dated in 2008 and 2009 do not show complaints or treatment relating to anxiety, depression, or any other psychological disabilities.  An October 2009 VA "depression screening" was negative.  

A December 2009 private psychological examination report from Dr. Wing, Ph.D., reflects that the Veteran was neatly groomed; eye contact was appropriate; speech was clear and relevant; and train of thought was coherent and without evidence of unusual ideation.  His affect and mood were described as nervous and anxious.  The Veteran noted problems controlling his temper.  He also endorsed numerous symptoms of anxiety and stated that he was often unable to think, make decisions, or concentrate due to anxiety.  Dr. Wing stated that the Veteran scored in the range of "very significant clinical risk" on the anxiety/worry scale.  His mental content consisted of feelings of depression, sadness, and lack of joy.  However, there were no obvious indications of psychotic distortions, hallucinations, or suicidal ideations.  

On the "mini-mental status examination," the Veteran scored in the range of "mild cognitive impairment."  He was alert, responsive, and well oriented.  He experienced some difficulty with the Serial 7's and the Recall Task.  Dr. Wing stated that his depression and anxiety could be interfering with his memory.  On the Depressed Mood, Anxiety/Worry, Diminished Interest and Cognitive, and Physical Fatigue scales, the Veteran scored in the ranges of mild, significant, and very significant clinical risk.  On the Symptom List of Adjustment Problems, the Veteran rated numerous problems as "severe" or "extreme."  Those symptoms included difficulty sleeping, restlessness, irritability, pervasive disgust, fatigability, excessive jumpiness, panic attacks, and inability to express feelings of tension and anxiety.  The Veteran reported that he was only able to sleep three to four hours per night and that he had a diminished appetite.  

Dr. Wing noted that the Veteran's symptoms were sufficient to support diagnoses of anxiety, depression, and panic disorder (the psychiatric symptomatology of which was secondary to hearing loss and tinnitus disorders).  A GAF score of 40 (for depression, few leisure activities, panic attacks, and chronic sleep deprivation) was assigned.  

The Veteran underwent a VA psychological examination in March 2010.  He reported that he was currently married and that he enjoyed hobbies, such as golf and watching NASCAR.  He stated that he had several friends with whom he golfed on a regular basis.  Current psychological treatment included Zolpidem for sleep.  The Veteran stated that he was not sleeping well and that his temper was short.  He also endorsed near-constant problems with depression and moderate anxiety.  

Objectively, the Veteran was clean and neatly groomed.  His affect was broad and appropriate.  His mood was anxious and depressed.  He was easily distracted during Serial 7 testing.  He was oriented to person, time, and place.  There were no impairments of thought process and/or communication.  Sleep impairment was again noted.  There were no hallucinations, or presence of homicidal/suicidal thoughts.  Ritualistic/obsessive behaviors were present, as well as panic attacks.  He reported having problems driving after experiencing a panic attack while stuck in traffic several months prior.  He stated that he enjoyed playing golf but that he was moody and easily angered.  Recent memory was mildly impaired.  

With respect to psychological testing, his score was within the moderate to serious range of depression with moderate symptoms and denial of suicidal ideation.  His anxiety index was within a moderate to serious range (with no severe symptoms) as well.  Notably, self-report measures were used for this testing.  The examiner noted that the Veteran was retired.  The pertinent diagnosis was anxiety disorder NOS with mixed anxiety-depressive disorder.  A GAF score of 65 was assigned, representing mild symptoms of anxiety and depression with social and occupational impairment secondary to his service-connected tinnitus.  Total social and occupational impairment was not noted.  The examiner did state that there was occasional decrease in work efficiency due to mental disorder symptoms, but that the Veteran had been retired since 1992 (after 33 years of employment), and that neither medical nor mental health problems played any role in his retirement.  However, given his current mild anxiety and depression, the examiner stated that the Veteran would likely have some intermittent periods of difficulty performing, occupationally, if he was currently working.  

In an October 2009 VA depression screening report the Veteran indicated that he was not feeling "down, depressed, or hopeless."  His depression screening score was 0, which was indicative of a negative screen for depression.  

In an August 2010 letter, Dr. Watson (a private physician) indicated that the Veteran had been treated at his office for depression and anxiety since March 2010 and that he was "effectively treating" the Veteran with anti-depression/anti-anxiety medications.  

A March 2011 private psychological assessment from Dr. Crum, Ph.D., reflects that the Veteran reported suffering from anxiety, depression, sleep disturbance, low frustration tolerance, and conflicts with his family.  He reported an overall worsening of symptoms.  He described excessive, persistent worries about his health, grandchildren, and finances.  He also described hypervigilance, feeling "jumpy," and on edge.  He reported problems with concentration, being easily fatigued, and problems falling/staying asleep.  His depressive symptoms were manifested by frequent sadness, depressed mood, and loss of interest or pleasure in hobbies.  He described himself as argumentative with relatives.  He reported psychomotor agitation evidenced by sluggishness and feeling down.  He stated that it was difficult to concentrate and to make decisions.  He reported current thoughts of death, but no suicidal ideation.  Dr. Crum stated that the Veteran's symptoms of anxiety and depression caused significant distress or impairment in social, occupational, or other important areas of functioning.  He denied being admitted to a psychiatric hospital or receiving any kind of outpatient psychological treatment.  He denied symptoms related to mania, psychosis, or substance abuse.  

Objectively, the Veteran presented to the interview fully alert and appropriately dressed with good eye contact, appropriate anxiety level, and normal psychomotor activity.  He was cooperative and friendly throughout the interview.  He responded to questions in a thorough manner.  He described his mood as "good."  His speech was relevant and appropriate.  His thought processes were spontaneous, logical, and coherent.  There was no evidence of disturbed thought content.  He denied hallucinations.  His mode of thinking was concrete.  He denied homicidal or suicidal ideation.  He was oriented to person, place, and time.  He was a good historian.  His memory was unimpaired.  There did appear to be significant impairment in delayed recall.  He was unable to complete the serial sevens, which indicated some significant impairment in this area.  

With respect to the Personality Assessment Screener, testing results indicated that there were "potential" problems with persecutory or paranoid thinking, as well as potential for social detachment and discomfort in close relationships.  A self-reported test designed to measure the presence and degree of depression indicated a severe level of depression and anxiety.  The pertinent Axis I diagnosis was major depressive disorder, recurrent, severe.  A GAF score of 40 was assigned.  

In March 2011, the Veteran testified before a Decision Review Officer at the RO.  The Veteran explained that his depression and anxiety stemmed from largely from his tinnitus which hinders sleep and communication with others.  He reported that he was currently taking Prozac and Ambien.  The Veteran's representative noted the GAF discrepancies in the March 2010 VA examination (65) report and in Dr. Wing's December 2009 report (40).  

Private treatment records from Dr. Watson, dated in 2010 and 2011, reflect complaints of insomnia, anxiety, and irritability.  

The Veteran underwent another VA psychological examination in November 2011.  The examiner noted that there was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The VA examiner cited to Dr. Wing's December 2009 psychological examination report which provided diagnoses of generalized anxiety disorder, major depressive disorder, and panic disorder with agoraphobia.  The VA examiner noted that "self-report" measures were used in Dr. Wing's evaluation and that such measures were known to be subject to distortion.  Although the Veteran's scores for depression and anxiety were also recorded in the severe range upon private examination, the VA examiner noted that "clinical interview data did NOT support test reports of "severe" anxiety or depression."  Instead, the Veteran gave a convincing history of being shy and anxious as a child.  Thus, the VA examiner concluded that the Veteran has been "moderately anxious and/or depressed ever since" his childhood.  He stated that a diagnosis of dysthymic disorder was more appropriate.  

The VA examiner also cited to "worrisome" habits (also noted in Dr. Wing's report), such as not sleeping well and temper problems.  When pressed about his anxiety, the Veteran reported that he preferred to be alone and that he did not like people talking during his TV show-watching and especially disliked people playing loud music/talking loudly.  The examiner also noted the Veteran's concerns about his increasing anger/temper, and stated that his friends were also aware of this behavior and that they know not to "go too far with him."  

The VA examiner indicated that his psychological profile was also consistent with individuals who show "mild but chronic levels of depression in conjunction with their socially introverted features."  With respect to social history, the VA examiner noted that the Veteran plays golf, watches TV, and "tolerates" visits with his grandchildren (as they are "too noisy").  With respect to occupational history, the Veteran reported that he had been working part-time cutting grass at a local golf course, but that he was replaced by relatives of the owners ("nepotism").  He was not let go as a result of physical or mental health disorders.  The Veteran was currently prescribed Prozac for depression/anxiety and Ambien for sleep.  The VA examiner noted that there was no record of outpatient or inpatient mental health care since his last VA examination in 2010.  

With respect to current symptoms, the examiner noted anxiety and chronic sleep impairment.  There had been "essentially no changes" since the Veteran's last evaluation in March 2010.  However, the examiner did note that the Veteran's psychological disorder could be diagnosed as dysthymic disorder, rather than anxiety disorder.  A GAF score of 65 was assigned, with no "overall changes in symptoms over the past 18 months."  

Private medical records from the Asthma and Allergy Center, dated from July 2008 to December 2011, reflect that the Veteran's mood was "good" and affect was "normal" in July 2008; later dated records show that he was consistently oriented to person, place, and time, and that his mood/affect were appropriate.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge.  The Veteran's representative again pointed out the discrepancies in GAF scores in the reports from Drs. Crum and Wing, and in the March 2010 and November 2011 VA examination reports.  The Veteran testified that his constant tinnitus affected his ability to concentrate, mood, and friendships.  The Veteran further indicated that he was long retired, but that he believed his anxiety problems would affect his ability to work or seek employment in the future.  He believed a 30 percent disability evaluation, at the very least, was warranted.  

Based on the VA examination reports and the private examination reports of Drs. Crum and Wing, and further considering the Veteran's lay statements/testimony concerning the severity of his anxiety disability, the Board finds that an increased rating of 30 percent is warranted throughout the entire time period on appeal.  

Indeed, the evidence generally reflects that the Veteran's service-connected anxiety disorder NOS results in chronic sleep impairment, infrequent panic attacks, depressed mood, anxiety, low frustrations tolerance, and mildly impaired recent memory. See, e.g., March 2010 VA Examination Report (noting mildly impaired recent memory).  

With respect to occupational impairment, although the Veteran is currently retired (and has been since 1992), the March 2010 VA examiner did note that his "mild anxiety" and depressive symptoms would likely result in some "intermittent" periods of occupational difficulty if he were to go back to work.  

With respect to social impairment, the March 2010 VA examiner described the Veteran as "fairly high functioning" with several social interests (e.g., golf and NASCAR) and involvement.  However, private examination reports also indicated that the Veteran's irritability and low frustration tolerance resulted in conflicts and intimacy issues with family members. See Dr. Crum, March 2011 Psychological Assessment.  

Both VA examiners also stated that the Veteran's anxiety disorder was moderate or mild in severity, as evidenced by the assigned GAF score of 65. See DSM-IV.  Notably, the November 2011 VA examiner indicated that the Veteran's anxiety disorder was reflective of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress (which mirrors the criteria for a 10 percent rating). 

Based on the Veteran's symptoms throughout the rating period on appeal, and resolving all reasonable doubt in his favor, the Board finds that his anxiety disorder NOS has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  Thus, an initial 30 percent rating is warranted.

However, an even higher 50 percent rating is not for application here, as the anxiety disorder has not been reflective of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Again, although the Veteran has been noted to have mild memory loss, which the VA examiner expressly attributed this "normal age related issues combined with some mild anxiety," this impairment does not rise to the level of long and short term memory impairment as contemplated by the 50 percent rating criteria.  Rather, it has been described as "mild" in nature, the severity of which is expressly contemplated by the 30 percent rating assigned herein. 

The Board notes that private examiners, Drs. Crum and Wing, reported that the Veteran's scores for depression and anxiety were in the "severe" range.  Both private examiners also assigned a GAF score of 40, indicating some major impairments.  Here, the Board notes that it is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim. Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner. See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In this case, the Board notes that neither Dr. Crum nor Dr. Wing reviewed the Veteran's complete claims file in arriving at their conclusions and/or the assignment of GAF scores.  In addition, it appears that both Dr. Crum and Dr. Wing used self-reporting test measures in evaluating the severity of the Veteran's psychological disability.  In this regard, the November 2011 VA examiner stated that the "self reported" (i.e., pencil and paper) measures used in Dr. Wing's report were "face-valid" but prone to distortion.  He also expressly noted that the current clinical interview data did not support the reports of "severe" anxiety and/or depression.  Rather, based on his thorough clinical examination of the Veteran (to include consideration of the Veteran's subjective statements and using objective testing measures), the November 2011 VA examiner opined that the Veteran's anxiety disorder was only moderate/mild in nature and assigned a GAF score of 65.  The March 2010 VA examiner arrived at a similar conclusion, assigning a GAF score of 65 and noting that the Veteran was fairly highly functional.  While above factors, alone, do not render the private opinions insufficient, they do diminish their overall probative value.  

In light of the foregoing, the Board finds the opinions and conclusions of the VA examiners, especially the November 2011 examiner, to be more representative of the Veteran's disability picture and of greater probative value than those of the private psychological assessments which are based largely upon self-reported measures and are inconsistent with the other clinical evidence of record. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

In sum, the Veteran's disability picture does not more nearly approximate the criteria for a 50 percent rating.  

The Board notes that the private medical examiners assigned a GAF score of 40, which indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). See DSM-IV. It appears that this GAF score was based on symptomatology including "few leisure activities, panic attacks" and chronic sleep deprivation.  See Dr. Wing's December 2009 Report.  

However, as already noted above, during both VA examinations the Veteran reported that he routinely engaged in social activities with friends and family.  For example, the Veteran stated that he plays golf on a regular basis with a group friends; he watches TV, shops, and goes to dinner and dances with his spouse; and he tolerates visits from his grandchildren and step-daughter.  In addition, the record clearly indicates that the Veteran retired in 1992 after 33 years of employment and that neither his mental nor physical conditions played any role in his retirement.  See VA Examinations, generally.  Objectively, during all psychological examinations of the Veteran, he was oriented to person, place, and time and there was no obscure or illogical thought content.  In sum, there is otherwise no evidence of "major" impairment, or impairment in reality or communication as contemplated by a GAF score of 40.  Thus, given the totality of the symptoms, the Board finds that a GAF score of 40 is not reflective of the Veteran's overall disability picture for any portion of the rating period on appeal. 

In reaching the above conclusions, the Board has applied the benefit-of-the-doubt doctrine in granting an initial 30 percent rating.  As the preponderance of the evidence is against an even higher rating, the benefit-of-the-doubt doctrine is not applicable to that aspect of the claim. See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determinations are based on consideration of pertinent provisions of the rating schedule.  The Board points out that there is no showing that, at any point since the December 1, 2009, effective date of the grant of service connection has the Veteran's anxiety disorder NOS reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2011). 

In this regard, the Veteran's service-connected anxiety disorder NOS has not objectively been shown to markedly interfere with employment- the Board again notes that the Veteran is retired (i.e., beyond that contemplated in the assigned rating). There also is no objective evidence that the disability has warranted frequent periods of hospitalization, or has otherwise rendered impractical the application of the regular scheduler standard.  In the absence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met. See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the rating criteria reasonably describe the Veteran 's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER


An initial 30 percent rating for anxiety disorder NOS is granted, subject to the provisions governing the award of monetary benefits. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


